Benedict, J.
It is conceded on the part of the libelant that there can be no recovery in this action unless the libelant’s ownership of the cargo proceeded against has been proved. This has not been done. It has been shown that the libelant, one Jewett, had obtained from the government of Brazil permission to extract, for his own use, from Bat island, a cargo of guano or mineral phosphate. He sent out the brig Katie to obtain such cargo, but she was condemned in Rio Grande do Sul, and her voyage broken up. At the time of the ■condemnation of the Katie, Williams, the claimant in this action, learned of the destination of the Katie and the obj ect of her voyage, and, acting upon such information, proceeded to Bat island with his vessel, the Dauntless, and there obtained the cargo now proceeded *799against. But this cargo was not obtained by virtue of the permit that had been issued to the libelant, but by virtue of a subsequent permission which Williams obtained for himself. By the permission issued to the libelant, the libelant acquired no interest in any of the phosphate on Hat island. His right of property could only attach to what lie might acquire possession of by extracting it and loading it upon his vessel under the permit issued to him. I am, therefore, unable to see any ground upon which to hold the libelant to be owner of this cargo, which was not extracted by him and was never in his possession. If this cargo had been obtained by Williams through a false representation that in applying for the permission that was given to him he was acting in behalf of the libelant, and he liad been allowed to take this cargo as the agent of the libelant, and not for himself, his acts could have been adopted by the libelant, and in such case it might not be open to Williams to deny the libelant’s ownership of cargo so obtained. But no such case has been proved. The most that can be said is that the circumstances proved are calculated to cast suspicion upon the account given by Williams in regard to his acts in obtaining this cargo. It is not enough, however, in a case like this, to raise suspicion. The libelant’s ownership must be proved. That not having been done, the action must fail.
Let a decree be entered dismissing the libel, with costs.
See opinion on argument of exceptions to libel in same case. The Dauntless, 7 Fed. Rep. 366.